DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on September 29, 2021.  In virtue of this amendment:
Claims 17-21 and 26-31 are cancelled; and thus,
Claims 1-16 and 22-25 are now pending in the instant application.
Claim Objections
Claims 23-25 are objected to because of the following informalities:  
Claim 23, in line 1, “17” should be changed to --22--
Claim 24, in line 1, “18” should be changed to --23--
Claim 25, in line 1, “19” should be changed to --24--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 6,043,997 of record) in view of Lo et al. (US 9,462,648 of record) and further in view of Beland et al. (US 2011/0309760 of record).

    PNG
    media_image1.png
    407
    851
    media_image1.png
    Greyscale

With respect to claim 1, He discloses in figure 5 a 3-phase passive LED driving system, comprising a 3-phase diode rectifier (540, e.g., a three-phase diode rectifier) for converting an input ac current (Iin) into an output dc current (Io); one input inductor (530, 534, 538, e.g., formed as one input inductor) for each phase for limiting the input current, the output current, and power for a load (having a load connected to Vout thereof), and filtering harmonics in the input current for improving a distortion factor of the input current (see figure 5 and Abstract, e.g., “reducing input current total distortion THD”); a capacitor (560, e.g., a capacitor formed as smoothing an voltage ripple thereof) for smoothing an output voltage ripple of the diode rectifier (see figure 5); an output current filter (565, e.g., an inductor formed for reducing an current ripple thereof) for reducing an output current ripple and a flickering of the load (see figure 5); a small capacitor (590, e.g., a capacitor for providing a conducting path thereof) for providing a conducting path for the output current in case the LED load is removed (see figure 5); and a plurality of capacitors (520, 524, 528, e.g., capacitors having correcting factor function) for correcting an input power factor of the 3-phase passive LED driving system (see figure 5).

Lo discloses in figure 3 a three-phase LED driving system comprising a three-phase diode rectifier (D1-D6) and an LED load (S1).
Beland discloses in figures 3A and 4 an LED driving system comprising a power converter (10C) and an LED string (LED STRING), a rectifier (12) and a plurality of capacitors (see figure 4), wherein the plurality of capacitors are non-electrolytic capacitors (see paragraph 0013, e.g., “all capacitors used in the power supply are non-electrolytic capacitors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of He with an LED load as taught by Lo for the purpose of reducing a flicking light and providing a desired brightness level of the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art; and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of He and Lo with non-electrolytic capacitors as taught by Beland for the purpose of eliminating the need for electrolytic capacitors in low-cost LED string drivers since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Beland (see paragraph 0140 of Beland).
With respect to claim 2, the combination of He, Lo and Beland disclose that further comprising at least one LED (having a plurality of LEDs connected in series of the string S1) as the LED load (see figure 3 of Lo).
With respect to claim 3, the combination of He, Lo and Beland disclose that wherein the LED load is connected to output terminals of the 3-phase passive LED driver and is arranged in 
With respect to claim 5, the combination of He, Lo and Beland disclose that further comprising a plurality of pre inductors (510, 514, 518, e.g., formed as pre-inductors thereof) connected to the input inductor and the plurality of non-electrolytic capacitors (see figure 5 of He).
With respect to claim 6, the combination of He, Lo and Beland disclose that wherein the system functions to power the LED load in case one phase voltage of a 3-phase power source is disconnected (see figure 5 of He).
With respect to claim 7, the combination of He, Lo and Beland disclose that wherein the system functions without an actively controlled power switch (see figure 3 of Lo).
With respect to claim 8, He discloses in figure 5 a three-phase driver, comprising an input voltage (Va-Vc) having a first phase voltage (Va), a second phase voltage (Vb), and a third phase voltage (Vc); an input inductor (530, 534, 528, e.g., input inductors) connected to the input voltage (see figure 5); an input capacitor (520, 524, 528, e.g., formed as input capacitors) connected between the input voltage and the input inductor (see figure 5); a rectifier (540, e.g., rectifier) connected to the input inductor and having a first terminal (T1) and a second terminal (2); a first capacitor (560) connected between the first terminal and the second terminal of the rectifier; and a filter (565) connected to the first terminal of the rectifier (see figure 5).
He does not explicitly disclose that the driver is an LED driver.
Lo discloses in figure 3 a three-phase LED driving system comprising a three-phase diode rectifier (D1-D6) and an LED load (S1).

With respect to claim 9, the combination of He, Lo and Beland disclose that wherein the first capacitor is a non-electrolytic capacitor (figure 5 of He, e.g., the capacitor 560 formed as a non-electrolytic capacitor and paragraph 0013 of Beland).
With respect to claim 10, the combination of He and Lo disclose that wherein the input inductor includes a first input inductor (530) coupled to the first phase voltage, a second input inductor (534) coupled to the second phase voltage, and a third input inductor (538) coupled to the third phase voltage (see figure 5 of He).
With respect to claim 11, the combination of He and Lo disclose that wherein the rectifier includes a first rectifier (D1, D4) coupled to the first input inductor, a second rectifier (D3, D6) coupled to the second input inductor, and a third rectifier (D5, D2) coupled to the third input inductor (see figure 5 of He).
With respect to claim 12, the combination of He and Lo disclose that wherein the first rectifier, the second rectifier, and the third rectifier are connected to each other in parallel between the first terminal and the second terminal (see figure 5 of He).
With respect to claim 13, the combination of He and Lo disclose that wherein the input capacitor includes a first input capacitor (520) connected between the first input inductor and the second input inductor, a second input capacitor (524) connected between the second input 
With respect to claim 14, the combination of He, Lo and Beland disclose that wherein the first input capacitor, the second input capacitor, and the third input capacitor are non-electrolytic capacitors (see figure 5 of He and paragraph 0013 of Beland).
With respect to claim 15, the combination of He and Lo disclose that wherein the input capacitor includes a first input capacitor (520) connected between the first phase voltage and the second phase voltage, a second input capacitor (524) connected between the second phase voltage and the third phase voltage, and a third input capacitor (528) connected between the third phase voltage and the first phase voltage (see figure 5 of He).
With respect to claim 16, the combination of He and Lo disclose that wherein the first rectifier includes a first diode (D1) connected between the first input inductor and the first terminal and a second diode (D4) connected between the first input inductor and the second terminal, the second rectifier includes a third diode (D3) connected between the second input inductor and the first terminal and a fourth diode (D6) connected between the second input inductor and the second terminal, and the third rectifier includes a fifth diode (D5) connected between the third input inductor and the first terminal and a sixth diode (D2) connected between the third input inductor and the second terminal (see figure 5 of He).
With respect to claim 22, He discloses in figure 5 a multi-phase passive driver, comprising an input voltage (Va-Vc) having a multi-phase voltage (having three phase voltages Va, Vb, and Vc); an input LCL circuit (510-518, 520-528, 530-538) connected to the input voltage; a rectifier (540) connected to the input LCL circuit and having a first terminal (T1) and a second terminal (T2); a first capacitor (560) connected to the rectifier in parallel through the 
He does not explicitly disclose that the driver is an LED driver.
Lo discloses in figure 3 a three-phase LED driving system comprising a three-phase diode rectifier (D1-D6) and an LED load (S1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of He with an LED load as taught by Lo for the purpose of reducing a flicking light and providing a desired brightness level of the light source thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 23, the combination of He and Lo disclose that further comprising a second capacitor (590) connected to the filter through a third terminal (T3) and connected to the second terminal (see figure 5 of He).
With respect to claim 24, the combination of He and Lo disclose that wherein the third terminal and the second terminal are configured to be connected to a LED load (figure 5 of He, e.g., connected to Vout thereof).
With respect to claim 25, the combination of He and Lo disclose that wherein the LED load is a plurality of parallel LED strings (S1-S2, e.g., see figure 5 of Lo).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 6,043,997 of record) in view of Lo et al. (US 9,462,648 of record) and further in view of Lee (US 2012/0119650 of record).
With respect to claim 4, the combination of He and Lo disclose all claimed limitations, as expressly recited in claims 1-3, except for specifying that further comprising a current balancing 
Lee discloses in figure 2 an LED driving system comprising a rectifier (11) and parallel LED strings (S1-S3), wherein further comprising a current balancing circuit (R1-R3) connected to the parallel LED strings for reducing current imbalance among the parallel LED strings (see figure 2).

    PNG
    media_image2.png
    686
    753
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of He and Lo with a current balancing circuit .
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Applicant argued: the Examiner rejected independent claim 1 for being obvious in view of the combination of US 6,043,997 (“He”), US 9,462,648 (“Lo”), and US 2011/0309760 (“Beland’’). The Examiner has also rejected independent claims 8 and 22 each for being obvious in view of He and Lo. We respectfully assert that the Examiner has mischaracterized the cited prior art and that the rejections are not well-founded.
Examiner respectfully disagrees as following reasons:
(1) As arguments filed on 9/29/2021, Applicant would not point out what limitations, in at least claim 1, are not disclosed or taught by prior arts cited above.
(2) None of limitations in claims are described the driving system to drive the LED load without any switching circuits.
(3) Limitations of claim 1 is shown in figure 4 of the instant application which having a three phase rectifier being the same with a three phase rectifier in figure 5 of He et al. but the differences are the reference of He et al. does not explicitly disclose the load is an LED load and the capacitors 520-528 are non-electrolytic capacitors.  However, the three phase rectifier is to drive an LED load being disclosed in figure 3 of Lo and the need of non-electrolytic capacitors in a filtering circuit would have been deemed obvious as evidenced teaching by Beland in figures 3A and 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 4, 2022